

116 HR 3873 IH: Foreign Influence Reporting in Elections Act
U.S. House of Representatives
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3873IN THE HOUSE OF REPRESENTATIVESJuly 22, 2019Ms. Slotkin (for herself and Ms. Underwood) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to clarify the obligation to report acts of
			 foreign election influence and require implementation of compliance and
			 reporting systems by Federal campaigns to detect and report such acts.
	
 1.Short titleThis Act may be cited as the Foreign Influence Reporting in Elections Act. 2.Federal campaign reporting of foreign contacts (a)Initial notice (1)Requirement to provide noticeSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
					
						(j)Disclosure of reportable foreign contacts
 (1)Committee obligationNot later than 1 week after a reportable foreign contact, each authorized committee shall notify the Commission of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact.
 (2)Individual obligationNot later than 1 week after a reportable foreign contact— (A)each candidate shall notify the treasurer or other designated official of the principal campaign committee of such candidate of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact; and
 (B)each official, employee, or agent of an authorized committee shall notify the treasurer or other designated official of the authorized committee of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact.
 (3)Reportable foreign contactIn this subsection: (A)In generalThe term reportable foreign contact means any direct or indirect contact or communication that—
 (i)is between— (I)a candidate, an authorized committee of a candidate, or any official, employee, or agent of such authorized committee; and
 (II)a person that the person described in subclause (I) knows or has reason to know is, or believes to be, a foreign national (as defined in section 319(b)); and
 (ii)the person described in clause (i)(I) knows, has reason to know, or reasonably believes involves a credible offer or other proposal for—
 (I)a contribution, donation, expenditure, disbursement, or solicitation described in section 319; or (II)coordination or collaboration with, an offer or provision of information or services to or from, or persistent and repeated contact with a government of a foreign country or an agent thereof.
 (B)ExceptionSuch term shall not include any contact or communication with a foreign government or an agent of a foreign principal by an elected official or an employee of an elected official solely in an official capacity as such an official or employee..
 (2)Effective dateThe amendment made by this subsection shall apply with respect to reportable foreign contacts, as defined in section 304(j)(3) of the Federal Election Campaign Act of 1971 (as added by paragraph (1)) which occur on or after the date of the enactment of this Act.
				(b)Information included on quarterly report
 (1)Requiring inclusion of informationSection 304(b) of such Act (52 U.S.C. 30104(b)) is amended— (A)by striking and at the end of paragraph (7);
 (B)by striking the period at the end of paragraph (8) and inserting ; and; and (C)by adding at the end the following new paragraph:
						
 (9)for any reportable foreign contact (as defined in subsection (j)(3))— (A)the date, time, and location of the contact;
 (B)the date and time of when a designated official of the committee was notified of the contact; (C)the identity of individuals involved; and
 (D)a description of the contact, including the nature of any contribution, donation, expenditure, disbursement, or solicitation involved and the nature of any activity described in subsection (j)(3)(A)(ii)(II) involved..
 (2)Effective dateThe amendment made by this subsection shall apply with respect to reports filed on or after the date of the enactment of this Act.
 (c)Notification to the Federal Bureau of InvestigationSection 307 of such Act (52 U.S.C. 30107) is amended by adding at the end the following new subsection:
				
 (f)Requiring General Counsel To Notify Federal Bureau of Investigation of Reportable Foreign ContactsNot later than 1 week after the Commission receives a notification of a reportable foreign contact under section 304(j) from an authorized committee, the General Counsel of the Commission shall notify the Director of the Federal Bureau of Investigation of such reportable foreign contact, unless the General Counsel determines that notifying the Director is not warranted..
			3.Federal campaign foreign contact reporting compliance system
 (a)Requiring authorized committees To establish policiesSection 302(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(e)) is amended by adding at the end the following new paragraph:
				
					(6)Reportable foreign contacts compliance policy
 (A)ReportingEach authorized committee shall establish a policy that requires all officials, employees, and agents of such committee to notify the treasurer or other appropriate designated official of the committee of any reportable foreign contact (as defined in section 304(j)) not later than 1 week after such contact was made.
 (B)Retention and preservation of recordsEach authorized committee shall establish a policy that provides for the retention and preservation of records and information related to reportable foreign contacts (as so defined) for a period of not less than 3 years.
 (C)CertificationUpon designation of a political committee as an authorized committee by a candidate, and with each report filed by such committee under section 304(a), the candidate shall provide a certification that—
 (i)the committee has in place policies that meets the requirements of subparagraph (A) and (B); (ii)the committee has designated an official to monitor compliance with such policies; and
 (iii)not later than 1 week after the beginning of any formal or informal affiliation with the committee, all officials, employees, and agents of such committee will—
 (I)receive notice of such policies; (II)be informed of the prohibitions under section 319; and
 (III)sign a certification affirming their understanding of such policies and prohibitions.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to political committees which are designated as authorized committees of a candidate on or after the date of the enactment of this Act.
 4.Criminal penaltiesSection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)) is amended by adding at the end the following new subparagraphs:
			
 (E)Any person who knowingly and willfully commits a violation of subsection (j) or (b)(9) of section 304 or section 302(e)(6) shall be fined not more than $500,000, imprisoned not more than 5 years, or both.
 (F)Any person who knowingly or willfully conceals or destroys any materials relating to a reportable foreign contact (as defined in section 304(j)) shall be fined not more than $1,000,000, imprisoned not more than 5 years, or both..
 5.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed— (1)to impede legitimate journalistic activities; or
 (2)to impose any additional limitation on the right of any individual who is not a citizen of the United States or a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act) and who is not lawfully admitted for permanent residence, as defined by section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)) to express political views or to participate in public discourse.
			